—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 16, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a painter. She became dissatisfied with her employment after learning that two of her coworkers who had been hired when she was and who were doing the same type of work had already received raises. Claimant spoke to her supervisor and to one of the owners of the employer business demanding that she receive the same pay raise as her co-workers. When she was told that she would have to wait three to four months until employee evaluations had been completed, she resigned.
This Court has repeatedly held that a claimant’s dissatisfaction with his or her wages does not constitute good cause for leaving employment (see, Matter of Pinedo, 270 AD2d 556; Matter of Saha, 253 AD2d 963). As substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant lost her employment under disqualifying circumstances, it will not be disturbed.
Cardona, P. J., Mercure, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.